Citation Nr: 0008457	
Decision Date: 03/29/00    Archive Date: 04/04/00

DOCKET NO.  94-15 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a pulmonary condition.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1943 to February 
1946.

This matter comes before the Board of Veterans' Appeals ( 
Board) on appeal from a March 1993 rating action in which the 
RO determined that new and material evidence had not been 
presented with which to reopen the claim of entitlement to 
service connection for a pulmonary condition 

The record reflects that in January 1962, the RO denied the 
claim of entitlement to service connection for a pulmonary 
condition.  That decision was not appealed and became final.  
Subsequently, in December 1992 the veteran filed to reopen 
the claim leading to the March 1993 determination which is 
currently on appeal.

The claim initially came before the Board in October 1996, at 
which time it was remanded.  The Board noted that in addition 
to requesting entitlement to service connection for a 
pulmonary condition on a direct basis, the veteran had also 
contended that this condition was caused by or related to 
smoking while in service.  The Board determined that the 
claim, premised upon the theory of entitlement to service 
connection for a pulmonary disorder based upon smoking, 
created a new basis for entitlement and that therefore 
reopening of the claim and review upon a de novo basis was 
warranted.  The Board also deferred adjudication of the claim 
at that time, as new regulations pertaining to claims based 
upon tobacco use had yet to be issued.  

By rating action of January 1998, the claims of entitlement 
to service connection for a pulmonary condition (also 
considered secondary to smoking) and for nicotine addiction 
were denied.  The claim of entitlement to service connection 
for nicotine dependence was not appealed by the veteran.  See 
38 U.S.C.A. § 7105; 38 C.F.R. § 20.200, 2.202, 20.302 (1999).  
Accordingly, the only issue on appeal before the Board is 
entitlement to service connection for a pulmonary condition.  


FINDINGS OF FACT

1.  The veteran's service medical records were entirely 
negative for evidence of a pulmonary condition.

2.  The earliest clinical documentation of a pulmonary 
disorder was shown in 1961 at which time a diagnosis of 
pulmonary fibrosis, of unknown etiology, was made.

3.  The evidence does not establish continuity of 
symptomatology of a lung disorder since service and does not 
include competent medical evidence establishing an 
etiological link between the currently diagnosed pulmonary 
disorder and service or any incident thereof, including 
smoking during service.


CONCLUSION OF LAW

The claim of entitlement to service connection for a 
pulmonary condition is not well grounded.  38 U.S.C.A. § 
5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that service connection is warranted for 
a pulmonary condition.  He has argued both that this 
condition is related to service including smoking while in 
service.  

In the interest of clarity, the Board will first review the 
law pertinent to the claim.  The Board will then provide 
review of the evidence of record and render an analysis and 
decision.  

Applicable Law and Regulations

Service Connection

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 1991).  The resolution of 
this issue must be considered on the basis of the places, 
types and circumstances of his service as shown by service 
records, the official history of each organization in which 
the claimant served, his medical records and all pertinent 
medical and lay evidence.  Determinations relative to service 
connection will be based on review of the entire evidence of 
record.  38 C.F.R. § 3.303(a) (1999).

Service connection may be granted for disease which is 
diagnosed after discharge from military service, when all of 
the evidence establishes that such disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999); See Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).

Service connection may be granted on a secondary basis if a 
claimed disability is found to be proximately due to or is 
the result of a service-connected disability. 38 C.F.R. § 
3.310(a) (1999); Harder v. Brown, 5 Vet. App. 183, 187 
(1993).

Service connection - nicotine dependence/use of tobacco 
products

Applicable law generally recognizes two means by which 
service connection may be established for claimed nicotine-
related diseases and disorders.  First, if a claimant can 
establish that a disease or injury resulting in disability or 
death was a direct result of tobacco use during service, 
e.g., damage done to a veteran's lungs by in-service smoking 
gave rise to lung cancer, service connection may be 
established without reference to section 38 C.F.R. § 3.310(a) 
which provides for "secondary service connection."  
However, where the evidence indicates a likelihood that a 
veteran's disabling illness had its origin in tobacco use 
subsequent to service, and the veteran developed a nicotine 
dependence during service which led to continued tobacco use 
after service, the issue then became whether the illness may 
be considered secondary to the service-incurred nicotine 
dependence pursuant to 38 C.F.R. § 3.310.  See VA General 
Counsel Precedential Opinion, (VAOPGCPREC) 19-97; see also 38 
U.S.C.A. § 7104(c) (VA is statutorily bound to follow the 
precedential opinions of the VA Office of General Counsel); 
Davis v. West, 13 Vet. App. 178, 183 (1999).     

VAOPGCPREC 19-97 was prepared in response to an inquiry 
regarding under what circumstances service connection may be 
established for tobacco-related disability or death on the 
basis that such disability or death is secondary to nicotine 
dependence which arose from a veteran's tobacco use during 
service.

The 1997 Opinion cited VAOPGCPREC 2-93, which held that 
whether nicotine dependence was a disease for compensation 
purposes was an adjudicative matter to be resolved by 
adjudicative personnel based on accepted medical principles. 
The threshold question was whether nicotine dependence could 
be considered a disease within the meaning of the veterans' 
benefit laws, and, in that regard, further VA guidelines 
which held in the affirmative were referenced.

The 1997 Opinion further noted that secondary service 
connection could occur only if a veteran's nicotine 
dependence which arose in service and resulting tobacco use 
were the proximate cause of the disability or death which is 
the basis of the claim, and that proximate cause is 
adjudicatively one of fact.  The 1997 Opinion also noted the 
potential for an intervening or a supervening cause of injury 
which might act to sever the proximate and causal connection 
between the original act and the injury.

The VA's Under Secretary for Health has concluded that 
nicotine dependence may be considered a disease for VA 
compensation purposes.  See USB Letter 20-97-14 (July 24, 
1997).  Therefore, the two principal questions which must be 
answered by adjudicators in resolving a claim for benefits 
for tobacco-related disability or death secondary to nicotine 
dependence are: (1) whether the veteran acquired a dependence 
on nicotine during service; and (2) whether nicotine 
dependence which arose during service may be considered the 
proximate cause of disability or death occurring after 
service.

With regard to the first question, the Opinion held that the 
determination of whether a veteran is dependent on nicotine 
is a medical issue.  It noted that the Diagnostic and 
Statistical Manual, 4th Edition, (DSM-IV), 243, provided that 
the criteria for diagnosing substance dependence are 
generally to be applied in diagnosing nicotine dependence. 
Under those criteria, nicotine dependence may be described as 
a maladaptive pattern of nicotine use leading to clinically 
significant impairment or distress, as manifested by three or 
more of the following criteria occurring at any time in the 
same 12-month period:

(1) tolerance, as manifested by the absence of 
nausea, dizziness, and other characteristic 
symptoms despite use of substantial amounts of 
nicotine or a diminished effect observed with 
continued use of the same amount of nicotine- 
containing products;

(2) withdrawal, marked by appearance of four or 
more of the following signs within twenty-four 
hours of abrupt cessation of daily nicotine use 
or reduction in the amount of nicotine used: 

	(a) dysphoric or depressed mood; 
	(b) insomnia; 
	(c) irritability, frustration, or anger; 
	(d) anxiety; 
	(e) difficulty concentrating; 
	(f) restlessness; 
	(g) decreased heart rate; or 
	(h) increased appetite or weight gain; or by 
use of 	nicotine or a closely related substance 
to relieve 
	or avoid withdrawal symptoms;

(3) use of tobacco in larger amounts or over a 
longer period than was intended;

(4) persistent desire or unsuccessful efforts to 
cut down or control nicotine use;

(5) devotion of a great deal of time in 
activities necessary to obtain nicotine (e.g., 
driving long distances) or use nicotine (e.g., 
chain-smoking);

(6) relinquishment or reduction of important 
social, occupational, or recreational activities 
because of nicotine use (e.g., giving up an 
activity which occurs in smoking-restricted 
areas); and

(7) continued use of nicotine despite knowledge 
of having a persistent or recurrent physical or 
psychological problem that is likely to have been 
caused or exacerbated by nicotine. 

Id. at 181, 243-45.

VAOPGCPREC 19-97 further provided that in a case where, as a 
result of nicotine dependence acquired in service, a veteran 
continued to use tobacco products following service, the 
decision would have to be made whether the post-service usage 
of tobacco products was the proximate cause of the disability 
or death upon which the claim is predicated.  As discussed 
above, a supervening cause of the disability or death, such 
as exposure to environmental toxins, etc., might constitute a 
supervening cause of the disability or death so as to 
preclude service connection.  It also addressed the situation 
when a nicotine-dependent individual might have full 
remission and then resume use of tobacco products.

In summary, the precedential opinions of the VA General 
Counsel provide that in the determination of whether 
secondary service connection for disability or death 
attributable to tobacco use subsequent to military service 
should be established on the basis that such tobacco use 
resulted from nicotine dependence arising in service, inquiry 
must be had upon whether nicotine dependence may be 
considered a disease for purposes of VA benefits; whether the 
veteran acquired nicotine dependence in service; and whether 
that nicotine dependence may be considered the proximate 
cause of disability or death resulting from the veteran's use 
of tobacco products.  These questions must be answered by 
adjudication personnel applying established medical 
principles to the facts of particular claims.  See Davis v. 
West, 13 Vet. App. 178 (1991).  

The 1997 Opinion also held that with regard to proximate 
causation, if it is determined that, as a result of nicotine 
dependence acquired in service, a veteran continued to use 
tobacco products following service, adjudicative personnel 
must consider whether there is a supervening cause of the 
claimed disability or death which severs the causal 
connection to the service-acquired nicotine dependence.

Well-grounded claim requirements

Under 38 U.S.C. A. § 5107(a), an applicant for VA benefits 
has the "burden of submitting evidence sufficient to justify 
a belief by a fair and impartial individual that the claim is 
well grounded," meaning that the claim is "one which is . . 
. capable of substantiation."  Further, the claim "need not 
be conclusive but only possible" in order meet the burden 
established in the statute.  Kandik v. Brown, 9 Vet. App. 
434, 439 (1996).  The burden to submit evidence sufficient to 
establish a "well-grounded" claim is the claimant's, and 
the claimant's alone.  Epps v. Gober, 126 F.3d 1464, 1469 
(Fed.Cir. 1997).  

It has been observed that in Epps, the Federal Circuit Court 
of Appeals "definitively held that 'there is nothing in the 
text of [38 U.S.C.A] § 5107 to suggest that [] VA has a duty 
to assist a claimant until the claimant meets his or her 
burden'" of establishing a well-grounded claim before 
providing any assistance to the claimant."  Morton v. West, 
12 Vet. App. 477, 481 (1999) (emphasis added).  It was also 
noted that the claimant's burden to produce evidence to 
render a claim well grounded was a "condition precedent 
established by Congress" that neither VA nor the Court was 
free to ignore.  Morton, 12 Vet. App. at 485.    

In order for a claim to be well grounded, there must have 
been presented competent evidence of a current disability; a 
disease or injury which was incurred in service, and a nexus 
between the disease or injury and the current disability.  
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per 
curiam, 78 F.3d 604 (Fed.Cir. 1996)(table); see Watai v. 
Brown, 9 Vet. App. 441, 443 (1996).  

In ascertaining whether a claim is well grounded, the 
truthfulness of evidence proffered in its support is 
presumed.  King v. Brown, 5 Vet. App. 19, 21 (1993).  

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Where the determinative 
issue involves a question of medical diagnosis or causation, 
only individuals possessing specialized medical training and 
knowledge are competent to render such an opinion.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  Lay assertions of 
medical causation will not suffice initially to establish a 
plausible, well grounded claim, under 38 U.S.C.A. § 5107(a).  
If no cognizable evidence is submitted to support a claim, 
the claim cannot be well grounded.  See Grottveit, supra.

Factual background

The veteran's service medical records showed that he suffered 
from malaria during service.  Upon the veteran's separation 
examination conducted in February 1946, evaluations of the 
respiratory and cardiovascular systems as well as the heart 
were normal.  A chest X-ray film taken in February 1946 
revealed that the lung fields were clear and the impression 
was that it was essentially negative.  There was no 
information in the service medical records concerning use of 
tobacco products.

Entitlement to service connection for malaria was granted 
shortly after service.

VA medical records showed that the veteran was hospitalized 
from December 1961 to January 1962 primarily due to 
complaints of anxiety and nervous tension.  Physical 
examination of the lungs indicated that they were resonant 
and that no rales were heard.  The heart was not enlarged on 
percussion and there were no murmurs and there was no 
arrhythmia.  An electrocardiogram was within normal limits.  
An X-ray film of the chest showed fibro-calcareous scarring 
in the right apex.  It was stated that a comparison of the 
film with an outside films which was obtained in October 1959 
showed no significant change in the appearance of the lesion.  
It was noted that the X-ray examination of the chest revealed 
no evidence of activity of a lesion in the right apical 
region.  Diagnoses included pulmonary fibrosis, of unknown 
cause.  

By rating action of January 1962, the RO denied the veteran's 
claim of entitlement to service connection for pulmonary 
fibrosis.

VA medical records showed that the veteran was hospitalized 
in June 1962.  It was noted that following the diagnosis of 
pulmonary fibrosis made in January 1962, follow-up 
evaluations had shown no change until May 1962 when a 
radiologist noted that the non-discrete fibrotic markings in 
the periphery of the right upper lung field were not as well 
outlined as previously.  Physical examination of the lungs 
indicated that they were resonant and that no rales were 
heard.  The heart was not enlarged to percussion and there 
were no murmurs and there was no arrhythmia. An 
electrocardiogram was within normal limits.  An X-ray film of 
the chest showed scarring in the region of the apex of the 
right lung.  No active tuberculosis lesion was seen.  
Diagnoses which included pulmonary fibrosis, of unknown 
cause, were made.

In August 1989, the veteran filed to reopen his claim.  
Private medical records dated from 1987 to 1992 were 
submitted for the record.  Records dated in 1989 and 1992 
showed that a diagnosis of chronic obstructive pulmonary 
disease had been made.  The records showed that the veteran 
was also treated for other conditions including allergies and 
bronchitis.

In December 1989, the RO sent correspondence to the veteran 
advising him the claim could not be reopened absent the 
submission of new and material evidence.

In December 1992, the veteran again filed to reopen the 
claim, contending that he had a lung condition which was 
related to service.  Private medical records were submitted 
for the file.  A June 1979 medical statement revealed that 
the veteran was being continued on medication as a positive 
tuberculin reactor.  It was further noted that there was no 
evidence of pulmonary disease and that therefore the veteran 
was neither infectious or contagious and he was able to work.  
A record dated in August 1987 showed that the veteran had 
been examined for tuberculosis and that following testing was 
found to be free of active tuberculosis.  The record 
reflected that a chest X-ray films was negative.  

In January 1993, the veteran submitted a statement in which 
he maintained that although his lung problem was initially 
discovered in 1961, he had been informed that he had probably 
had tuberculosis at one time and felt that therefore his lung 
condition must have existed for many years prior to 1961.

By rating action of March 1993, the RO denied the claim of 
entitlement to service connection for a lung condition, 
explaining that new and material evidence with which to 
reopen that claim had not been submitted.  

The veteran presented testimony at a hearing held at the RO 
in July 1993.  He testified that he was never told during 
service that he had a lung problem but that shortly after 
service, a VA doctor indicated that he had probably had 
tuberculosis at one time.  He stated that he applied to work 
overseas about 18 months to 2 years following discharge and 
was told at that time that he had lung trouble.  He indicated 
that prior to his hospitalization in 1961 he hadn't really 
been treated, but had experienced symptoms of shortness of 
breath and weakness.  The veteran testified that he did have 
emphysema.  The claim was denied by a RO hearing officer in 
July 1993.

In October 1993, the veteran requested entitlement to service 
connection for a lung condition due to smoking.  
Subsequently, the claim came before the Board in October 
1996, at which time it was remanded.

In November 1996, the RO contacted the veteran in order to 
obtain information about his treatment sources.  In July 
1997, the RO again contacted the veteran and asked him to 
complete a Tobacco Product Use History Questionnaire and to 
provide any additional evidence.  The veteran did not respond 

By rating action of July 1998, the RO denied entitlement to 
service connection for a pulmonary condition secondary to 
smoking and for nicotine addiction.

Analysis

The veteran maintains that entitlement to service connection 
for a pulmonary condition is warranted.  It appears that he 
has two theories: first, that he may have had a lung problem 
during service, which was not recognized; and second, he 
contends in essence that his currently diagnosed lung 
disorder was the result of smoking cigarettes while in 
service.  

As noted above, in order for a claim to be well-grounded, 
there must be competent evidence of a current disability (a 
medical diagnosis); of incurrence or aggravation of a disease 
or injury in service (lay or medical evidence); and of a 
nexus between the in-service injury or disease and the 
current disability (medical evidence).  Caluza v. Brown, 
7 Vet. App. 498 (1995), see also Savage v. Gober, 10 Vet. 
App. 488, 493 (1997); Epps v. Gober, 126 F.3d 1464, 1468-69 
(Fed. Cir. 1997).


i.  Current disability

With respect to the first Caluza element, current disability, 
the evidence indicates that a diagnosis of chronic 
obstructive pulmonary disease is of record.  Accordingly, a 
current pulmonary condition is shown. 

ii.  In-service incurrence

With respect to the second Caluza element, in-service 
incurrence, the service medical records failed to shown any 
complaints, treatment, findings or a diagnosis of a pulmonary 
condition.  In fact, the earliest documentary evidence of a 
lung condition was not shown until 1961, nearly 15 years 
after the veteran's discharge from service.  

The veteran testified that he had been told that 
irregularities of the lung were shown 1 1/2 to 2 years 
following service.  This testimony does not establish that a 
pulmonary disability existed during service.  Moreover, lay 
evidence of what a doctor said is not competent to show the 
presence a pulmonary disorder in service or relatively 
shortly thereafter.  The connection between what a physician 
said and the layman's account of what the physician 
purportedly said, filtered as it was through a layman's 
sensibilities, is simply too attenuated and inherently 
unreliable to constitute "medical" evidence.  Robinette v. 
Brown, 8 Vet. App. 69, 74 (1995).

The veteran also testified that he was told by a VA doctor 
that he had probably had tuberculosis at one time.  However, 
such statement does not serve to etiologically link the 
veteran's currently claimed pulmonary disorder, which is not 
tuberculosis, to service.  Moreover, the Board again notes 
that the Court has held that the veteran's accounts of 
statements made to him by physicians cannot render the claim 
well grounded.  See Kirwin v. Brown, 8 Vet. App. 148, 153 
(1995) and cases cited therein. 

With respect to the veteran's contention that tobacco use 
during service led to his current pulmonary disability, the 
Board notes that the only medical evidence presented by the 
veteran pertaining to his smoking history is his October 1993 
statement in which he indicated that he smoked while in 
service.  Neither the service medical records or the post 
service evidence make any reference to smoking.  The Board 
also notes that the RO advised the veteran in letters dated 
in November 1996, June 1997 and July 1997 to provide evidence 
in support of his claim, specifically with respect to his 
smoking history.  The veteran was even furnished with a 
Tobacco Product Use History Questionnaire form.  That form 
was not completed and returned to the RO for the record.  In 
fact, no evidence was presented by or on behalf of the 
veteran pursuant to the RO's requests.  Essentially, the 
Board has virtually no information regarding the veteran's 
smoking history aside from his assertion that he did smoke 
during service.  However, the veteran's assertion that he 
smoked during service is sufficient for the limited purpose 
of determining whether the claim is well grounded.  See King 
v. Brown, 5 Vet. App. 19, 21 (1993).

iii. Medical nexus evidence

The evidence of record does not include competent medical 
evidence establishing an etiological nexus between the 
veteran's current pulmonary condition and service or any 
incident thereof, including cigarette smoking.  In the 
absence of such  competent medical nexus evidence, the 
veteran's claim fails.

In this regard the veteran has provided his own testimony to 
the effect that his lung condition is related to service, 
including his smoking during service.  However, where the 
determinative issue involves a question of medical diagnosis 
or causation, only individuals possessing specialized medical 
training and knowledge are competent to render such an 
opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992).  The evidence does not reflect that the veteran 
possesses a recognized degree of medical knowledge that would 
render his opinions on medical diagnoses or causation 
competent.  Lay assertions of medical causation will not 
suffice initially to establish a plausible, well grounded 
claim, under 38 U.S.C.A. § 5107(a).  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).

In light of the Court's holding in Savage v. Gober, 10 Vet. 
App. 488 (1997), the Board has considered whether the veteran 
has demonstrated a "continuity of symptomatology", under 38 
C.F.R. § 3.303(b), sufficient to obviate the need for medical 
evidence of a nexus between his currently claimed pulmonary 
disorder and service.  However, although the veteran has 
reported that he has suffered lung problems since as early as 
1 to 2 years following his discharge from service, the Board 
notes that the earliest findings of a pulmonary disorder were 
not documented until 1961, over 14 years after the veteran's 
discharge from service.  Moreover, and more significantly, 
the veteran is still required under Savage to provide 
competent medical evidence linking continuous symptoms to his 
currently claimed pulmonary disorder.  See Voerth v. West, 13 
Vet. App. 117 (1999).  As noted above, there is no competent 
medical evidence of record linking the claimed pulmonary 
condition to service.

Although not specifically contended by the veteran, the Board 
has also considered whether a secondary relationship exists 
between the veteran's service connected malaria and the 
currently claimed pulmonary condition.  A secondary service 
connection claim is well grounded only if there is medical 
evidence to connect the asserted secondary condition to the 
service-connected disability.  Velez v. West, 11 Vet. App. 
148, 158 (1998).  In this case, the record contains no 
competent medical evidence establishing or even suggesting 
that an etiological relationship exists between the veteran's 
currently claimed pulmonary disorder and service connected 
residuals of malaria.  Accordingly, entitlement to service 
connection on a secondary basis is not warranted.

The veteran has also contended, in essence, that his 
currently diagnosed pulmonary disability is secondary to 
nicotine dependence.  However, as noted in the Introduction, 
the veteran's claim of entitlement to nicotine dependence was 
denied by the RO in January 1998.   The veteran did not 
appeal that determination.  Thus, the claimed nicotine 
dependence is not service connected.  In the absence of 
service-connected nicotine dependence, a claim based on a 
theory of secondary service connection is not well grounded.  
See Reiber v. Brown, 7 Vet. App. 513, 516-7 (1995).

Summary

Thus, with respect to the veteran's theory that he had a lung 
disorder during service, the second (in-service incurrence) 
and third (competent medical nexus evidence) Caluza elements 
have not been met.  In connection with the veteran's claim 
for entitlement to service connection for a pulmonary 
disorder based on tobacco use during service, the third 
requirement for well grounding the claim (competent medical 
nexus evidence) has not been met.  The Board notes again the 
lack of pertinent medical evidence contained in the veteran's 
claims folder.  The only assertions that the veteran's 
pulmonary condition was caused by his in-service tobacco came 
from the veteran himself.  As stated above, he is not 
qualified to offer a medical opinions for the purpose of 
making this claim well grounded.  See Grottveit and Espiritu.  

In conclusion, the claim of entitlement to service connection 
for a pulmonary condition, based on both the theories of 
direct service incurrence and secondary service connection, 
is not well grounded. The Board finds that the veteran has 
neither provided nor identified any medical evidence to 
support the claim that the currently claimed pulmonary 
condition was connected to his use of tobacco products in 
service.  Absent competent medical evidence of a causal nexus 
linking the currently claimed pulmonary condition to service, 
to include tobacco use therein, the claim of entitlement to 
service connection for a pulmonary disorder is not well 
grounded and must be denied.

Additional Matters

When a claim is not well grounded, the VA does not have a 
duty to assist an appellant in the development of facts 
pertaining to her claim.  38 U.S.C.A. § 5107(a).  However, 
the VA may be obligated to advise the appellant of the 
evidence needed to complete the application.  This obligation 
depends upon the particular facts of the case and the extent 
to which the VA has previously advised her of the evidence 
needed to be submitted with a VA benefits claim.  Robinette 
v. Brown, 8 Vet. App. 69 (1995).  The Court has held that the 
obligation exists only in the limited circumstances where the 
claimant has referenced other known and existing evidence.  
Epps v. Brown, 9 Vet. App. 341, 344 (1996).  In this case, 
the VA is not on notice of any known and existing evidence 
which would render the appellant's claim plausible.  

In this connection, the Board observes that the RO provided 
the veteran with detailed information concerning what 
evidence would be required, including a specific cover letter 
dated in July 1997 which accompanied the June 1997 
correspondence from the RO in which a tobacco history 
questionnaire was enclosed.  The Board's decision serves to 
further inform the veteran of the kind of evidence which 
would be necessary to make his claim well grounded.







CONTINUED ON NEXT PAGE


ORDER

A well-grounded claim of entitlement to service connection 
for a pulmonary condition not having been submitted, the 
claim is denied.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals



 
  During the course of this appeal, legislation was enacted which effectively prohibits service 
connection of death or disability on the basis that such resulted from disease or injury attributable 
to the use of tobacco products during a veteran's period of active service [to be codified as 
38 U.S.C.A. § 1103].  However, this law is effective only as to claims filed after June 9, 1998. The 
veteran's claim was filed prior to June 9, 1998.  Accordingly, the Board will evaluate the veteran's 
contentions under the more lenient standard articulated above.
    The Board notes that although the veteran testified that he had emphysema, a diagnosis of that condition is 
not documented in the evidence.  The Board also notes that there is no current diagnosis of pulmonary 
fibrosis, which had been identified and diagnosed in 1961 and 1962.  In addition, the evidence of record 
makes clear that the veteran does not have tuberculosis.
  Board notes that there is not currently of record a diagnosis of nicotine dependence.  Specifically, whether 
and when nicotine dependence is present is a medical question that must be answered by a medical opinion 
or diagnosis.  Davis, 13 Vet. App. at 184.  There is no diagnosis of nicotine dependence of record, nor is the 
evidence sufficient even to identify the onset of the veteran's smoking or the frequency, as the veteran failed 
to furnish this information as was requested by the RO.  
- 17 -


- 1 -


